DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuglewicz (US 2015/0112542 A1).
Regarding claim 1, Fuglewicz discloses a system for dynamic job shifting, comprising: an interface (450) configured to receive a job request (such as by law enforcement inspector 154 or at predetermined intervals that approximate real time)  to perform a job (dangerous event data record 500); and a processor (422) configured to:
monitor available resources (440, 404) for performing the job, wherein available resources comprise a set of vehicle carried systems (ECM 404)  accessible to a vehicle event recorder (data acquisition device 106a) via a communication link (405), wherein the vehicle event recorder (106a) is coupled to a vehicle (102a);
determine a vehicle carried system (106a) of the set of vehicle carried systems (106a, 106b, 106c) for performing the job; provide the job to the vehicle carried system (106a), wherein the job is configured to create one or more checkpoint data files (memorialization of dangerous event data  with chronological information 610) ; and receive an indication of creation of a checkpoint data file (dangerous event such as a crash during the operation of the vehicle 102a; [0038]) of the one or more checkpoint data files; see figures 1-6
Regarding claim 2, wherein the job can be transferred to the vehicle event recorder (106a) or is run on the vehicle event recorder in response to vehicle event recorder resources being available (at least two resources with chronological information; paragraph [0016]).
Regarding claim 3, wherein the communication link (405) comprises a networking communication link of the vehicle event recorder.
Regarding claim 4, wherein the interface is configured to receive a status update (the data acquisition device 10a is capable of wirelessly receiving and downloading updates from portable wireless data transfer and display device 112a via wireless link; [0050]) from portable message from the vehicle carried system, wherein the status update message comprises one or more of a device identifier, a device type, a device location within a carrying vehicle, a device operating temperature, device CPU resource availability, device GPU resource availability, device DSP resource availability, device volatile memory capacity, device volatile memory availability, device non-volatile storage capacity, device non-volatile storage availability, device non-volatile storage security attributes, device jobs in progress list, device jobs in progress 25 +percentage complete, or device jobs in progress checkpoint data files.
Regarding claim 5, wherein the vehicle carried system is determined based at least in part on an ability to complete the job (trigger event, figure 5).
Regarding claim 6, wherein the vehicle carried system is determined based at least in  part on an availability model (trigger event).
Regarding claim 7, wherein the vehicle carried system is determined based at least in part on a vehicle carried system processor (CPU) load.
Regarding claim 8, wherein the vehicle carried system executes the job (dangerous event) using a secured virtual machine (electronic device).
Regarding claim 9, wherein the vehicle carried system executes the job using a user installed app (programs run by the processor (CPU)).
Regarding claim 10, wherein the vehicle carried system comprises a mobile system (112a).
Regarding claim 11, wherein the checkpoint data file of the one or more checkpoint  data files comprises a non-portable data file (RAM) for resuming the job on the vehicle carried system.
Regarding claim 12, wherein the checkpoint data file of the one or more checkpoint data files comprises a portable data file (flash drive 152) for resuming the job on another system.

Regarding claim 13, wherein the checkpoint data file (job completion result) of the one or more checkpoint data files comprises a job completion result.
Regarding claim 14, wherein the processor (CPU 422) is further configured to determine whether the vehicle carried system is no longer accessible (communication failure).
Regarding claim 15, wherein the processor (CPU) is further configured to, in response to determining that the vehicle carried system (such as driver cellular phone) is no longer accessible (communication failure), determine a new system for completing the job.
Regarding claim 16, wherein the processor (422) is further configured to provide the job (memorialization of data with chronological information 610) and a portable checkpoint data file (job completion result) to the new system.
Regarding claim 17, wherein the processor (422) is further configured to determine whether job execution on the vehicle carried system failed (606/NO).
Regarding claim 18, wherein the processor (422) is further configured to, in response to determining that the job execution on the vehicle carried system failed, cancel the job (purge data 608), re-execute the job on the vehicle carried system, or execute the job on another system.
Regarding claim 19, Fuglewicz discloses a method for dynamic workload shifting, comprising: 
receiving a job request to perform a job (154);
monitoring available resources (at least two resources; [0016]) for performing the job using a processor (422) , wherein available resources comprise a set of vehicle carried systems  (ECU 404) accessible to [[the]] a vehicle event recorder (106a) via a communication link (405), wherein the vehicle event recorder (106a) is coupled to a vehicle; determining a vehicle carried system (404) of the set of vehicle carried systems for performing the job (dangerous event); providing the job to the vehicle carried system, wherein the job is configured to create one or more checkpoint data files (completion results); and receiving an indication (606/YES) of creation of a checkpoint data file of the one or more checkpoint data files.
Regarding claim 20, Fuglewicz discloses a computer program product for dynamic workload shifting, the computer program product being embodied in a non-transitory computer readable storage medium (RAM 424)  and comprising computer instructions for receiving a job request to perform a job (152);
 monitoring available resources for performing the job, wherein available resources comprise a set of vehicle carried systems (ECU 404, Sensors 440) accessible to the vehicle event recorder (106a)  via a communication link (405, 441), wherein the vehicle event recorder is coupled to a vehicle (102a);
determining a vehicle carried system of the set of vehicle carried systems (404, 440) for performing the job (dangerous event such as crash); providing the job to the vehicle carried system, wherein the job is configured to create one or more checkpoint data files (completion results); and receiving an indication of creation of a checkpoint data file of the one or more checkpoint data files. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose accident recording devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747